Matter of State of New York ex rel. Meyer v Brann (2020 NY Slip Op 05145)





Matter of State of New York ex rel. Meyer v Brann


2020 NY Slip Op 05145


Decided on September 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2020

Appeal No. 12077 Case No. 2020-03550 

Before: Renwick, J.P., Gesmer, González, Scarpulla, JJ. 


[*1]In re The State of New York ex rel. H. Adam Meyer IV, Esq., on Behalf of Mark Simpson, Petitioner-Appellant,
vCynthia Brann, etc., Respondent-Respondent. 


The Legal Aid Society, New York (Henry Adam Myer IV of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lucy B. Nicholas of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Daniel Conviser, J.), entered on or about August 7, 2020, denying petitioner's application for a writ of habeas corpus and dismissing the petition seeking a reduction of bail previously set in the amount of $50,000 cash or insurance company bond, or $100,000 partially secured surety bond (Diane Kiesel, J.), unanimously modified in the exercise of discretion, only to the extent of reducing bail to $50,000 partially secured surety bond, and otherwise affirmed, without costs.
On review of the entire record and with due consideration of the several factors provided in CPL 510.30(2)(a), the facts and circumstances of this case, including that petitioner is charged with nonviolent felonies, has no prior criminal record, has voluntarily returned to court after being released on a $3,000 partially secured bond, and has family ties, support our conclusion that the bail in the reduced amount indicated is sufficient to ensure petitioner's attendance (see e.g People ex rel. Robinson v Warden, 135 AD2d 421 [1987]; cf. People ex rel. Greenwald ex rel. Gristina v Schriro, 96 AD3d 523 [1st Dept 2012]).	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2020